Per Curiam.

Plaintiff, a passenger upon an Amsterdam avenue car, paid his fare and received a transfer for the crosstown line at One Hundred and Twenty-fifth street. On boarding the latter car he paid another fare, absent mindedly; but, before the conductor had rung it up, he recovered his memory and requested the return of his five cents, whereupon the conductor abused him and undertook to forcibly remove him from the car. His statement of the occurrence is corroborated and not contradicted. Plaintiff remained upon *652the car until it reached the ferry. Five hundred dollars damages were awarded. No serious injury was suffered. In Thomas v. Metropolitan St. R. Go., 44 App. Div. 634, and in Conlon v. Metropolitan St. R. Co., 34 Misc. Rep. 394, verdicts of $250 were reduced to $100, and justice requires a similar modification in the case at bar.
Judgment modified by reducing amount of recovery to $100, and as modified affirmed, without costs.
Present: Gildersleeve, Fitzgerald and Davis, JJ.
Judgment modified, and as modified affirmed, without costs. .